      


 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9       XOCHI QUETZAL HAENA FLORES,                     Case No. C19-315 RSM
10
                     Plaintiff,                          ORDER TO SHOW CAUSE
11
                        v.
12
13       STATE OF HAWAII, et al.,

14                  Defendants.
15
              Pro se Plaintiff Xochi Quetzal Haena Flores has been granted leave to proceed in forma
16
     pauperis in this matter. Dkt. #7. The Complaint was posted on the docket on March 2, 2019.
17
     Dkt. #8. Summonses have not yet been issued.
18
19            Ms. Flores brings this action against Defendants the State of Hawaii, Hawaii

20   Department of Transportation Office of Civil Rights, Isemoto Construction Company,
21
     Southland Holdings, LLC, Hawaii State Contractor Licensing Board, James W. Glover LTD,
22
     and United States Department of Transportation Southwest Region Small Business
23
24   Transportation Center. Dkt. #8. She alleges in her “amount in controversy” section that “[t]he

25   principal value of federal contracts awarded to my corporation, from August, 2013 to June,
26   2016 is approximately $1,850,000” and that “[m]y Disadvantage Business Enterprise failed as a
27
     result of the Defendants excluding me from my guaranteed federal contracts and forfeiting my
28



     ORDER TO SHOW CAUSE - 1
      

     contractor’s license without due process.” Id. at 5. Her statement of claim is a single sentence:
 1
 2   “[t]he defendants excluded me from performance of my scopes of work on at least three

 3   guaranteed federal contracts and caused my subcontracting license to be forfeited without due
 4
     process, removing my means of income.” Id. She seeks in relief “[p]rincipal plus future
 5
     earnings and punitive damages equals $21,000,000.00.” Id.
 6
 7          Ms. Flores previously brought these same claims against these same Defendants in 2018

 8   in a prior action. See Case No. 2:17-cv-01899-RSM, Dkt #4. Her 2018 Complaint listed “19
 9   Dec 2014 – Nov 2015” as the approximate time the events giving rise to her claim occurred.
10
     Id. at 6. In that prior action, Ms. Flores was known by a different name, but she has since filed
11
     a Notice of change of name with the Court. See Case No. 2:17-cv-01899-RSM, Dkt #36. Ms.
12
13   Flores eventually moved to voluntarily dismiss her own prior case. Case No. 2:17-cv-01899-

14   RSM, Dkt. #27. The Court granted that Motion.
15          The Court will dismiss a Complaint at any time if the action fails to state a claim, raises
16
     frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from
17
     such relief. See 28 U.S.C. § 1915(e)(2)(B).
18
19          As an initial matter, the Complaint in this case fails to set forth a claim for relief as

20   required by Federal Rule of Civil Procedure 8(a). There are almost no facts or citations to law.
21
     The only reference to dates in the instant Complaint leads the Court to conclude that the events
22
     giving rise to Ms. Flores’s lawsuit may have occurred more than three years ago; this
23
24   conclusion is supported by her prior 2018 Complaint against the same parties. This may mean

25   Ms. Flores’s claims are barred by the applicable statute of limitations. In sum, Plaintiff’s
26   Complaint appears to suffer from deficiencies that require dismissal.          See 28 U.S.C. §
27
     1915(e)(2)(B).
28



     ORDER TO SHOW CAUSE - 2
      

            In Response to this Order, Plaintiff must write a short and plain statement telling the
 1
 2   Court (1) the law or laws upon which her claims are based, (2) the facts giving rise to those

 3   claims, 3) why the applicable statute of limitations does not bar those claims, and (3) why this
 4
     case should not be dismissed as frivolous. This Response may not exceed six (6) pages.
 5
     Plaintiff shall not file additional pages as attachments. The Court will take no further action in
 6
 7   this case until Plaintiff has submitted her Response.

 8          Accordingly, the Court hereby finds and ORDERS that Plaintiff shall file a Response to
 9   this Order to Show Cause containing the detail above no later than twenty-one (21) days
10
     from the date of this Order. Failure to file a Response will result in dismissal of this case.
11
12
13          DATED this 22nd day of March 2019.

14
15
16
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER TO SHOW CAUSE - 3
